                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                EASTERN DMSION
                                 No. 4:18-CR-23-D



UNITED STATES OF AMERICA,                  )
                                           )
                 v.                        )                 ORDER
                                           )
DANNIE SIMON PARKER, JR.,                  )
                                           )
                           Defendant.      )


       On October 3, 2018, Dannie Simon Parker, Jr. ("Parker'' or "defendant") moved to dismiss

the indictment [D.E. 18]. On that same date, the government responded in opposition [D.E. 19].

       Defendant's motion lacks merit. See Johnson v. United States, 529 U.S. 694, 700 (2000);

United States v. Woodrup, 86 F.3d 359, 362 (4th Cir. 1996); [D.E. 19]. Thus, the court DENIES

defendant's motion to dismiss [D.E. 18].

       SO ORDERED. This 1S_ day of October 2018.
